The following opinion of the court was orally given by
HARTWELL, J.
As the matter appears to us, without calling upon counsel for the appellees to argue it, this motion of the appellant for rehearing ought not to be granted; the grounds stated in the motion are that this court “misapprehended the amount of water in the Waiomao stream in the dry season, and overlooked the fact that by a previous decision the said Dam ‘D’ took five-sevenths of the water at the dam; also overlooked the fact that the 29 acres ‘B’ in Kekio was not only watered by this Dam ‘D’ but also by water taken from Dam 3 or Humu by means of the reservoir, the said 29 acres ‘B’ being all taro land.”
We are unable to say from the showing that has been made to us by counsel who presents this motion, and who was not in the former hearings, or from examining the opinion of the Court, *53that any of these matters have been misapprehended or overlooked.
Castle & Withington, T. McCants Stewart and L. Andrews for plaintiff.
Kinney, McClanahan & Cooper, S. H. Derby and Holmes & Stanley for defendants.
The court came to its conclusions of fact after an examination of a great mass of testimony, and in its opinion passed upon these matters referred to in the motion. On the showing in favor of rehearing the case, we feel that we ought to deny the motion, and it is so ordered.